DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed 08/27/2021, with respect to the 112(b) rejection of claims 15-21 and 23 have been fully considered and are persuasive.  The 112(b) rejection of claims 15-21 and 23 has been withdrawn. 
Applicant’s arguments, see pages 5-9, filed 08/27/2021, with respect to the 101 rejection of claims 15-21 and 23 have been fully considered and are persuasive.  The 101 rejection of claims 15-21 and 23 has been withdrawn. 

Allowable Subject Matter
Claims 15-21 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose and would not have rendered obvious a method for diagnosing joint ailments, comprising: attaching a pair of sensors directly to skin surrounding a joint of a user, wherein: the joint comprises a first bone and a second bone; a first sensor is attached directly to the skin above the joint; and a second sensor is attached directly to the skin below the joint; capturing an image of the joint, wherein the captured image includes the joint and the pair of sensors; capturing a plurality of measurements of the joint, wherein capturing the plurality of measurements further comprises: performing a plurality of joint movements; recording the plurality of joint movements at the pair of sensors; and transmitting the recorded plurality of joint movements to a software platform; determining 
US 2013/0185310 A1, hereinafter De Guise, discloses a method for diagnosing joint ailments (abstract), comprising: attaching a pair of sensors directly to skin surrounding a joint of a user (para [0031], 3D kinematic sensor; para [0086] positioning sensors on femur and tibia of patient), wherein: the joint comprises a first bone and a second bone (para [0086] femur and tibia); a first sensor is attached directly to the skin above the joint (para [0086] positioning sensor on femur); and a second sensor is attached directly to the skin below the joint (para [0086] positioning sensor on tibia); capturing an image of the joint (para [0086], kinematic image of joint, examiner’s note: para [0019] of specification states image may mean a plurality of transmitters/sensors), wherein the captured image includes the joint and the pair of sensors (para [0086], kinematic image includes information about sensor movement); capturing a plurality of measurements of the joint (paras [0015], [0034], [0045], [0077-81], [0086]), 
However, the prior art of record fails to disclose wherein determining a bone centerline of the joint further comprises: determining a width of tissue around the joint; determining an alignment of the joint; and determining the bone centerline based on determined width of the tissue around the joint, the determined shape of the tissue around the joint, and the determined alignment of the joint; and virtually placing the pair of sensors on the bones of the joint, wherein the virtual placement of the sensors on the bones of the joint is adjusted based on the captured image and plurality of measurements of the joint. It is this ordered combination that is novel and non-obvious in view of the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DANIEL L CERIONI/Primary Examiner, Art Unit 3791